                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Carl Green, Carl Green Assignee of                File No. 19-cv-01666 (ECT/SER)
Rainbow House, LLC, Carl Green Assignee
of Estate of Larry Gray and Kathleen Gray,

              Plaintiffs,                                     ORDER

v.

Attorney Thomas Carlson, The Honorable
John Hoffman, Chief Judge Douglas
Meslow, and Attorney Nigel Mendez,

           Defendants.
________________________________________________________________________

       Plaintiff’s motion for a temporary restraining order [ECF Nos. 25 and 32] is

DENIED. Plaintiff’s filings describe no basis upon which a temporary restraining order

may be granted. Plaintiff describes no discernible facts justifying the motion, cites

inapplicable law, and thus, even liberally construing his filings, does not approach

satisfying the exacting standards that must be met to justify issuance of the extraordinary

remedy of a restraining order.


Dated: August 13, 2019                    s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court
